Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on April 19, 2022. Claims 1-21 are pending. 

Response to Amendment and Arguments
In respond to applicant's arguments based on the filed amendment with respect to 35 U.S.C. 102 and 103 rejections of said previous office action have been fully considered; however, upon further consideration, a new ground(s) of rejection is made in view of Sinyavskiy et al. US2018/0319015 (“Sinyavskiy”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson US2010/0094499 (“Anderson”) in view of Sinyavskiy et al. US2018/0319015 (“Sinyavskiy”).

Regarding claim(s) 1, 15. Anderson discloses a method comprising: 
receiving, by a first automated machine (AM), information regarding a task to be performed by a set of autonomous machines (AMs) (fig. 5, e.g. task, fig. 11, receiving mission and role assignment, fig. 17), 
wherein the information is received from a fleet management system (FMS) configured to manage a plurality of automated machines (AMs) located on a site, the plurality of AMs including the set of AMs (FIG. 1 depicts an illustrative environment including network 100 in one embodiment of the present invention. In this example, back office 102 may be a single computer or a distributed computing cloud. Back office 102 supports the physical databases and/or connections to external databases which underlie the knowledge bases used in the different illustrative embodiments) 
determining, by the first AM, a subtask to be performed by the first AM for the task (fig. 5, e.g. subtasks,); and 
autonomously performing, by the first AM, the subtask, wherein the performing comprises communicating by the first AM with another AM in the set of AMs without involving the FMS (para. 38 e.g. agricultural vehicle 104 may be a control vehicle that transmits coordination instructions to agricultural vehicles 106 and 108 during operation on field 110. Fig. 11, e.g. transmit the path plan other vehicles or para. 102-par2a.107, e.g. a task, such as "harvest a field." The details of the "harvest a field" mission may be worked out on-site between coordinating vehicles through a high integrity coordination system, such as high integrity coordination system 310 in FIG. 3.)
Anderson does not explicitly disclose identifying, by the first AM, a set of subtasks corresponding to the task and determining, by the first AM, a first subtask from the set of subtasks to be performed by the first AM for the task. Instead, Anderson teaches an assigned role by the fleet management system with pre-determined tasks and subtasks.
Sinyavskiy teaches a robotic device to perform a composite task comprising a plurality of subtasks. Subtasks may be arranged in a hierarchy. Additionally Sinyavskiy teaches identifying, by the first AM, a set of subtasks corresponding to the task (fig. 9, para. 188, e.g. A task of playing fetch may be referred to as a composite task ) and determining, by the first AM, a first subtask from the set of subtasks to be performed by the first AM for the task (para. 188, e.g. FIG. 25 illustrates target search and/or target approach portions (subtasks) of the fetch task.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Anderson by incorporating the applied teaching Sinyavskiy to improve operational efficiency of the robotic system.

	Regarding claim(s) 2. Anderson modified by Sinyavskiy teaches identifying, by the first AM, a set of unit tasks to be performed by the first AM corresponding to the first subtask (see claim 1 for reason to combine and Sinyavskiy: para. 188, e.g. FIG. 25 illustrates target search and/or target approach portions (subtasks) of the fetch task.), the set of unit tasks includes a first unit task that when executed by the first AM causes the first AM to communicate with another AM in the set of AMs; and wherein the performing comprises executing, by the first AM, the set of unit tasks corresponding to the subtask (para. 38 of Anderson: agricultural vehicle 104 may be a control vehicle that transmits coordination instructions to agricultural vehicles 106 and 108 during operation on field 110.).

Regarding claim(s) 3, 16. Anderson modified by Sinyavskiy teaches wherein executing the set of unit tasks comprises: identifying, by the first AM, a sequence for executing the set of unit tasks; and executing, by the first AM, the set of unit tasks in accordance with the sequence (see claim 1 for reason to combine and Sinyavskiy: para. 188, e.g. FIG. 25 illustrates target search and/or target approach portions (subtasks) of the fetch task.)

Regarding claim(s) 4, 17. Anderson modified by Sinyavskiy teaches wherein executing the set of unit tasks comprises: executing the first unit task causing the first AM to communicate with the second AM independent of the FMS (para. 38 of Anderson: agricultural vehicle 104 may be a control vehicle that transmits coordination instructions to agricultural vehicles 106 and 108 during operation on field 110.)

Regarding claim(s) 5, 18. Anderson modified by Sinyavskiy teaches wherein executing, by the first AM, the set of unit tasks further comprises, communicating by the first AM to another AM in the set of AMs an update to the set of unit tasks executed by the first AM (para. 38 of Anderson: agricultural vehicle 104 may be a control vehicle that transmits coordination instructions to agricultural vehicles 106 and 108 during operation on field 110.)

Regarding claim(s) 6, 19. Anderson modified by Sinyavskiy teaches wherein the first AM is identified as a master AM, the method further comprising: receiving, by the first AM from the FMS, information identifying the set of AMs for performing the task; and communicating, by the first AM, the information regarding the task to other AMs in the set of AMs (Anderson: para. 38, para. 154-para. 156, agricultural vehicle 106 may be assigned the role of "leader," while agricultural vehicles 104 and 108 are assigned the same role of "follower.")

Regarding claim(s) 7, 20. Anderson modified by Sinyavskiy teaches receiving, by the first AM from a second AM in the set of AMs, information indicative of a status of a subtask performed by the second AM corresponding to the task; and communicating, by the first AM to the FMS, the information received by the first AM from the second AM  (Anderson: para. 38, para. 154-para. 156, agricultural vehicle 106 may be assigned the role of "leader," while agricultural vehicles 104 and 108 are assigned the same role of "follower.")

Regarding claim(s) 8. Anderson modified by Sinyavskiy teaches the first AM receives the information regarding the task to be performed and information identifying the set of AMs for performing the task when located at a first location on the site, wherein, when in the first location, the first AM is able to receive communications from the FMS (fig. 18, The process begins by initiating vehicle startup (step 1802). The process identifies the assigned task (step 1804) for the vehicle, and identifies other vehicles assigned to the same task (step 1806). Next, the process initiates self-assignment of a role for the task (step 1808)); wherein communicating, by the first AM, the information regarding the task to other AMs in the set of AMs comprises: the first AM autonomously moving from the first location to a second location on the site, wherein, when in the second location, the first AM is able to communicate with the other AMs in the set of AMs; and communicating, by the first AM, the information regarding the task to the other AMs in the set of AMs, from the second location (fig. 18, e.g. the process communicates role self-assignment between other vehicles assigned to the same task (step 1810) and executes the task (step 1812), with the process terminating thereafter., or e.g. fig. 19, illustrates flowchart illustrating a process for autonomous role reassignment is depicted in accordance with an illustrative embodiment. The process may be implemented by high integrity coordination system 310 utilizing high integrity communications system 312 in FIG. 3. Role reassignment behaviors may be an example of emergency behaviors, such as reactive emergency behaviors 308 in FIG. 3).

Regarding claim(s) 9. Anderson modified by Sinyavskiy teaches the first AM is an autonomous vehicle; and the first AM autonomously moving from the first location to the second location comprises autonomously navigating a path by the first AM from the first location to the second location (para. 43, para. 44, agricultural vehicles 104, 106 and 108 drive from start to finish along the mapped path. Agricultural vehicles 104, 106 and 108 still may include some level of obstacle detection to keep agricultural vehicles 104, 106 and 108 from running over or hitting an obstacle).

Regarding claim(s)  21. Anderson modified by Sinyavskiy teaches receiving by a second AM in the plurality of AMs, information regarding the task to be performed; identifying, by the second AM, the set of subtasks corresponding to the task to be performed; determining, by the second AM, a second subtask from the set of subtasks to be performed by the second AM for the task; and autonomously performing, by the second AM, the second subtask, wherein the performing comprises communicating by the second AM with a third AM in the plurality of AMs without involving the FMS  (para. 38 e.g. agricultural vehicle 104 may be a control vehicle that transmits coordination instructions to agricultural vehicles 106 and 108 during operation on field 110. Fig. 11, e.g. transmit the path plan other vehicles or para. 102-par2a.107, e.g. a task, such as "harvest a field." The details of the "harvest a field" mission may be worked out on-site between coordinating vehicles through a high integrity coordination system, such as high integrity coordination system 310 in FIG. 3.).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson US2010/0094499 (“Anderson”) in view of Sinyavskiy et al. US2018/0319015 (“Sinyavskiy”) further in view of Gudat et al. US2007/0129869 (“Gudat”).

Regarding claim(s)  10. Anderson discloses a method comprising: determining, by a control system configured to manage a plurality of automated machines (AMs), a set of one or more tasks to be performed by the plurality of AMs (fig. 5, e.g. task, fig. 11, receiving mission and role assignment, fig. 17); communicating, by the control system, information related to the set of tasks to the set of one or more AMs (FIG. 1 depicts an illustrative environment including network 100 in one embodiment of the present invention. In this example, back office 102 may be a single computer or a distributed computing cloud. Back office 102 supports the physical databases and/or connections to external databases which underlie the knowledge bases used in the different illustrative embodiments.)
Anderson does not explicitly disclose identifying, by the first AM, a set of subtasks corresponding to the task and determining, by the first AM, a first subtask from the set of subtasks to be performed by the first AM for the task. Instead, Anderson teaches an assigned role by the fleet management system with pre-determined tasks and subtasks.
Sinyavskiy teaches a robotic device to perform a composite task comprising a plurality of subtasks. Subtasks may be arranged in a hierarchy. Additionally Sinyavskiy teaches identifying, by the first AM, a set of subtasks corresponding to the task (fig. 9, para. 188, e.g. A task of playing fetch may be referred to as a composite task ) and determining, by the first AM, a first subtask from the set of subtasks to be performed by the first AM for the task (para. 188, e.g. FIG. 25 illustrates target search and/or target approach portions (subtasks) of the fetch task.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Anderson by incorporating the applied teaching Sinyavskiy to improve operational efficiency of the robotic system.
Anderson also silent to determining, by the control system, an expected time of completion for each task in the set of one or more tasks; wherein the identifying comprises identifying the set of AMs based on the expected time of completion determined for each task in the set of one or more tasks.
Gudat teaches another vehicle control system and method. Additionally an expected time of completion for each task (para. 38, para. 38, e.g. controller 16 may accept the offered assistance, control the host work machine 12 to make way for the assisting work machine 12, and wait for completion of the offered assistance (Step 180)), an availability of each AM in the set of AMs over a period of time (para. 25, para. 27, e.g. in response to a first request for assistance (e.g., a request without an urgency parameter), controller 16 may interrupt completion of the task predetermined for the host work machine 12 only after completion of a current operation. Once the predetermined task has been completed, controller 16 may communicate to the broadcast work machine 12 the availability to assist and receive in response an acceptance of the offered assistance.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Anderson by incorporating the applied teaching of Gudat to improve tasks performance in vehicle fleet management.

Regarding claim(s) 11, 12. Anderson does not explicitly disclose determining, by the control system, an expected time of completion for each task in the set of one or more tasks; determining, by the control system, an availability of each AM in the set of AMs over a period of time to perform the set of one or more tasks; and wherein identifying the set of one or more AMs to be allocated for performing the set of one or more tasks comprises identifying the set of one or more AMs based upon the expected time of completion determined for each task in the set of one or more tasks and the availability of each AM in the set of AMs.
Gudat teaches another vehicle control system and method. Additionally an expected time of completion for each task (para. 38, para. 38, e.g. controller 16 may accept the offered assistance, control the host work machine 12 to make way for the assisting work machine 12, and wait for completion of the offered assistance (Step 180)), an availability of each AM in the set of AMs over a period of time (para. 25, para. 27, e.g. in response to a first request for assistance (e.g., a request without an urgency parameter), controller 16 may interrupt completion of the task predetermined for the host work machine 12 only after completion of a current operation. Once the predetermined task has been completed, controller 16 may communicate to the broadcast work machine 12 the availability to assist and receive in response an acceptance of the offered assistance.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Anderson by incorporating the applied teaching of Gudat to improve tasks performance in vehicle fleet management.
	
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666